Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 1 February 2021 have been fully considered, but are moot in view of a new rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2018.0040291).
Regarding claim 1, Wu disclose:
An array substrate comprising: a base substrate having a notch, the base substrate comprising a first region and a second region on opposite sides of the notch; a plurality of gate lines disposed on the base substrate and configured to respectively drive a plurality of rows of pixels on the base substrate, wherein each of the plurality of gate lines is interrupted by the notch into a first gate sub-line in the first region and a second gate sub-line in the second region; and a gate driving device in the first region and/or the second region (see Fig. 1, 2; [0030-0036]; substrate with notch 30; first region (to left), second region (to right) of notch; gage line 1010 to dive display pixels that are interrupted by notch 30; cascaded gate driving circuits).
 wherein the gate driving device is configured such that the first gate sub-line and the second gate sub-line of each of the plurality of gate lines are simultaneously scanned, wherein the first gate sub-line of each of the plurality of gate lines comprises a first end away from the notch and a second end adjacent to the notch, and the second gate sub-line of each of the plurality of gate lines comprises a first end away from the notch and a second end adjacent to the notch, wherein the gate driving device (see Fig. 1, 2; [0033]; simultaneous drive sequence; first subline (left) second subline (right) of notch) comprises
a first gate driving circuit group at an edge of the first region opposite to the notch, wherein a plurality of gate driving circuits in the first gate driving circuit group are respectively electrically connected to the first ends of the first gate sub-lines of a plurality of gate lines in odd- numbered rows to provide scanning signals to the first gate sub-lines of the plurality of gate lines in odd-numbered rows (see Fig. 1, 2; first gate drive circuit 201 to odd rows); 
a second gate driving circuit group at an edge of the second region opposite to the notch, wherein a plurality of gate driving circuits in the second gate driving circuit group are respectively electrically connected to First Named Inventor: Yun QiaoApplication No.: 16/059,755 -3- the first ends of the second gate sub-lines of a plurality of gate lines in even-numbered rows to provide scanning signals to the second gate sub-lines of the plurality of gate lines in even-numbered rows (see Fig. 1, 2; second gate drive circuit 20/2 to even rows);
a third gate driving circuit group at an edge of the second region adjacent to the notch, wherein a plurality of gate driving circuits in the third gate driving circuit group are respectively electrically connected to the second ends of the second gate sub-lines of the plurality of gate lines in odd-numbered rows to provide scanning signals to the second gate sub-lines of the plurality of gate lines in odd-numbered rows(see Fig. 1, 2; third gate drive circuit 20/4 adjacent to notch, to provide odd rows gate signal);  and 
a fourth gate driving circuit group at an edge of the first region adjacent to the notch, wherein a plurality of gate driving circuits in the fourth gate driving circuit group are respectively electrically connected to the second ends of the first gate sub-lines of the plurality of gate lines in even-numbered rows to provide scanning signals to the first gate sub-lines of the plurality of gate lines in even-numbered rows (see Fig. 1, 2; fourth gate driving circuit 20/3 adjacent to notch to provide even row gate signals);  and 
wherein the array substrate further comprises: a first connection line configured to connect the first gate driving circuit group and the third gate driving circuit group; and a second connection line configured to connect the second gate driving circuit group and the fourth gate driving circuit group, wherein at least a part of each of the first connection line and the second connection line surrounds the notch and extends along an edge of the notch (see Fig. 1, 2; [0033]; where connection lines surround and extend along edge of notch; 20/1 and 20/4 connect; 20/2 and 20/3 connect).
Regarding claim 6, the rejection of claim 1 is incorporated herein. Wu further disclose:
the first gate driving circuit group and the third gate driving circuit group have the same structure, and the second gate driving circuit group and the fourth gate driving circuit group have the same structure (see Fig. 1, 2). 
Regarding claim 7, the rejection of claim 6 is incorporated herein. Wu further disclose:
the first gate driving circuit group and the third gate driving circuit group simultaneously output the same scanning signals, and the second gate driving circuit group and the fourth gate driving circuit group simultaneously output the same scanning signals (see [0033]). 
Regarding claim 10, the rejection of claim 1 is incorporated herein. Wu further disclose:
the notch comprises a U-shaped notch, a V-shaped notch, or an arc-shaped notch (see Fig. 1, 2). 
Regarding claim 11, the rejection of claim 1 is incorporated herein. Wu further disclose:
the gate driving device sequentially scans the plurality of gate lines in a direction from a top to a bottom of the notch (see [0040]). 
Regarding claim 12, the rejection of claim 1 is incorporated herein. Wu further disclose:
A display panel comprising the array substrate of claim 1 (see Fig. 1, 2; [0020]). 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621